McMURRAY, Presiding Judge.
Donovan Chambers, an inmate at Macon State Prison, Oglethorpe, Georgia, appearing pro se, filed this appeal from the trial court’s order granting Dr. Max Abellana’s motion for summary judgment in this medical malpractice action. Held:
“The Prison Litigation Reform Act of 1996 provides that (a)ppeals of all actions filed by prisoners shall be as provided in Code Section 5-6-35.’ OCGA § 42-12-8.” Serpentfoot v. Salmon, 225 Ga. App. 478 (483 SE2d 927). The case sub judice is subject to this provision because appellant Chambers filed his notice of appeal while a prisoner. See OCGA § 42-12-3 (4). Since appellant Chambers has not followed the discretionary appeal procedure provided in OCGA § 5-6-35, we have no jurisdiction to consider this appeal. Botts v. Givens, 223 Ga. App. 139 (476 SE2d 816); Boyle v. State of Ga., 190 Ga. App. 734 (380 SE2d 57). Accordingly, we must dismiss appellant Chambers’ appeal.

Appeal dismissed.


Andrews and Ruffin, JJ, concur.